Title: To Benjamin Franklin from Nathan Rumsey, 24 December 1776
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes 24th. Decemr. 1776.
Upon my arrival here from Auray I had the Honor of receiving your’s of the 15th. Inst. the Contents of which shall be fully and punctually observed.
M. Delamain who loaded the Prize from rochfort and was part owner, is in Nantes: has spoke to me relative to the Vessel and Cargo, which last he says was his property and says he cannot conceive that Cap. Wicks can by any means detain french property. He has this day made a Declaration in the Admiralty office against his Cap. Cap. Wicks, and Penet and Rumsey a Copy of which Mr. Gruel sends you by this post.I have refered Delamain wholly to Cap. Wickes for his Satisfaction, and Wicks is apprised to give that Satisfaction to no person but such as are authorised from Court, but least any unexpected Difficulties should arise Cap. Wickes is ready to sail at a half hour’s warning.
I doubt not, sir but your presence at Court will quickly decide these Affairs in our favor. I had the honor of writing You from Auray which you will receive by this post.
I this day examined the Trunk according to your request and carefully packed the Clothes in brown paper. The Key Mr. Gruel takes in Charge to send; the Trunks also.

Mr. Gruel will have informed You before this of the Arrival of two Vessels here laden with Tobacco. With the Compliments of the Season I am Honorable Sir, Your Most obedient Humble Servant
N. Rumsey.
 
Addressed: The Honorable / Doctor Benjamin Franklin / at / Paris
Notation: Lett. from N Rumsey 24 Decemr 1776.
